Citation Nr: 0204501	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture, right femur, with hip disability and shortening of 
extremity, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee disability, residual of fracture 
of right femur, with degenerative changes and scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1968 and from October 1987 to July 1989.  This 
appeal arises from July 1997 and subsequent rating decisions 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

In September 1999, a hearing was held in Atlanta, Georgia, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).

In August 2000, the Board remanded this case for more 
development and it has returned for appellate decision.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
of the veteran's claim for an increased rating for his 
residuals of fracture, right femur, with hip disability and 
shortening of extremity, and his claim for an initial rating 
for his right knee disability, residual of fracture of right 
femur, with degenerative changes and scar, has been obtained.

2.  Neither non-union of the veteran's right femur nor a 
false joint is demonstrated.

3.  The veteran's service-connected residuals of fracture, 
right femur, with hip disability and shortening of extremity, 
is currently manifested by subjective complaints of pain and 
objective findings of limitation of thigh flexion to 30 
degrees at worst, with pain; up to one-inch shortening of the 
right leg; one-inch atrophy of the right thigh; and pain on 
use of the right hip, weakened movement, excess fatigability, 
and incoordination.

4.  Extension of the right leg is not shown to be limited to 
15 degrees or more, and flexion of the right leg is not shown 
to be limited to 30 degrees or more.

5.  There was no instability of the right knee when the 
veteran was examined for VA purposes in connection with his 
current appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right femur fracture with up to a one-inch 
leg shortening and mild right hip arthritis have not been 
met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255, 
5275 (2001); 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

2.  The criteria for an initial disability rating in excess 
of 10 percent for right knee disability, residual of fracture 
of right femur, with degenerative changes and scar, have not 
been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5255, 5257, 
5260, 5261 (2001); 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran asserts that evaluations in excess of 30 percent 
for his right hip and in excess of 10 percent for his right 
knee are warranted.  Initially, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 112 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5103A; see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing this law were also recently promulgated.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims.  The RO's statement and supplemental 
statements of the case, as well as the Board's August 2000 
remand, clarified what evidence would be required to 
establish an evaluation in excess of 30 percent for his right 
hip and an evaluation in excess of 10 percent for his right 
knee.  The veteran responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) any earlier notification omissions that the RO may 
have made.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the requested examination reports of record, 
the most recent one dated in June 2001.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
a rating in excess of 10 percent for a right knee disability 
is from an original rating, whereas the claim for a rating in 
excess of 30 percent for the right hip disability is not.  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate statement of the case.  
Fenderson at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for the right knee disability; however, the Board concludes 
that the veteran was not prejudiced by this in the 
circumstances of this case.  The RO's February 1999 statement 
of the case, the Board's August 2000 remand and the RO's 
January 2002 supplemental statement of the case provided the 
veteran with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation of 10 percent 
for the service-connected right knee disability.  The 
statement and supplemental statement of the case indicate 
that all the evidence of record at the time of the September 
1998 RO hearing officer rating decision was considered in 
assigning the original disability rating for the veteran's 
right knee disorder.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for this condition 
for any period of time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his right knee disability.  He has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   

II.  Law

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2001).  As regards the joints, factors to 
be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement. 38 C.F.R. § 4.45(f) (2001).  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-08.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).




III.  Factual background

According to a November 1994 VA examination report, the 
veteran had scars of the right leg, including a 23-centimeter 
curved scar that started laterally and ended below and at the 
level of the upper portion of the right patella. Both knees 
showed a full range of motion; the right hip was painful with 
abduction beyond 20 degrees and adduction beyond 30 degrees.  
There was no tenderness of the left hip.  There was minimal 
crepitation in the knee joints, each knee had a full range of 
motion and each knee was apparently stable.  The examiner 
diagnosed the veteran with a status following fracture right 
femur, status following right patella injury and repair.  

VA outpatient treatment reports from 1996 to 1998 are 
essentially negative for records relating to the veteran's 
right hip or right knee disorders.

According to a May 1997 VA x-ray report of the right knee, 
there was a well-defined oval sclerotic density within the 
distal shaft of the right femur laterally.  This had a benign 
appearance and was consistent with a benign lesion, 
especially in light of the fact that it was unchanged from 
November 1994.  There was minimal medial joint space 
narrowing and there was mild spurring of the posterior aspect 
of the patella.  There was no fracture, dislocation or joint 
effusion.

A May 1997 x-ray report of the right hip revealed an old 
healed fracture of the proximal to mid-shaft of the right 
femur with cortical thickening and deformity, but good 
evidence of healing.  There was mild diffuse joint space 
narrowing.  The impression was an old healed fracture of the 
proximal to mid right femoral shaft with cortical thickening 
and some mild deformity.  

According to a May 1997 VA examination report, the examiner 
noted that the veteran's right hip demonstrated no obvious 
abnormality on examination.  The veteran's right hip had 
flexion from 0 to 70 degrees; extension from 0 to 30 degrees; 
abduction was normal to 25 degrees; adduction was limited to 
about 0 to 30 degrees; external rotation was limited by 
severe pain at about 25 degrees; internal rotation was 
limited to about 35 degrees.  There was less pain internally.  
The range of motion of the right knee was normal from 0 to 
140 degrees.  Flexion was to 0 degrees at full extension.  
The stability of the joints was normal.  The medial and 
lateral collateral ligaments, the varus and valgus in neutral 
and to 30 degrees of flexion were normal with no motion.  The 
anterior and posterior cruciate ligaments with flexion to 30 
degrees.

Based on the examination, it was the examiner's impression 
that the veteran had osteoarthritis of the right hip and 
right knee.  The veteran had limited range of motion of the 
right hip and he was functionally impaired by that pain in 
the right hip.  He also had problems with his knee, although 
this appeared to be less so than in his hip.  X-rays of the 
veteran's right hip revealed that there was an old healed 
fracture of the proximal to mid-shaft of the right femur with 
cortical thickening and deformity, but good evidence of 
healing.  There was mild diffuse joint space narrowing.  It 
was the radiologist's impression that he had an old healed 
fracture of the proximal to mid-right femoral shaft with 
cortical thickening and some mild deformity with mild 
degenerative joint disease of the right hip.

In March 1998 the veteran appeared before a hearing officer 
at the RO.  The veteran testified that he experienced 
continuing problems with his right hip.  He reported that he 
could not lift anything over ten pounds.  Moreover, he could 
not sit or stand for long periods of time.  He also remarked 
that he experienced constant right hip pain and that he would 
take painkillers for relief.  He described a foot and a half-
inch scar under his right knee and pain.  He explained that 
his right hip prevented him from working at his previous job 
lifting computers.   

According to an April 1998 VA examination report, the 
veteran's right knee had extension on the right from 90 to 10 
degrees.  The veteran had decreased flexion of the right knee 
to 115 degrees from the 90-degree position.  The right knee 
strength was measured 4/5.  The knee jerk was 1+.  The 
veteran complained of pain in the anterior portion below the 
right patella during straight leg raising.  He was able to do 
a deep knee bend, complaining of pain in the anterior portion 
of the right knee.  At the end of this maneuver, the veteran 
was able to do a full waist bend without any complaint of 
pain.  The veteran had an old healed, faded area of old 
surgical scar surrounding the right knee anteriorly going 
underneath the knee cap to the medial aspect of the right 
knee from the right lateral to the right medial area, 
approximately 22-centimeters long.  The scar was nontender, 
with no keloids or adhesions noted.  The veteran's gait was 
normal.  The veteran complained of pain in the mid buttocks 
when standing on one foot on the right and when doing a full 
waist bend.  During the waist bend, the veteran's fingers 
were approximately 6 inches from the floor.  

The right hip examination revealed that the veteran had 
decreased flexion bilaterally of the hip with the right 
flexion measuring from 90 to 110 degrees.  The veteran had no 
lumbosacral pain with straight leg raising bilaterally.  The 
veteran had full adduction bilaterally.  The veteran had 
decreased internal rotation on the right from zero to 25 
degrees with complaints of pain throughout.  The veteran had 
full external rotation bilaterally with no complaints of 
pain.  The veteran was able to heel and toe stand, invert, 
evert stand without any problems.  The examiner assessed that 
the veteran's right leg was one inch shorter than the left 
leg; status post fracture of the right femur; subjective 
complaints of right knee pain only with stairs and complaints 
of laxity of the right knee; a right knee scar; subjective 
complaints of pain of the right hip, status post traction 
with pins into the upper right calf; positive scar of the 
anterior right leg.  Specifically, with respect to pain, the 
veteran had complaints of right hip pain if he sat or stood 
for too long; the hip pain would radiate to the right 
buttock; right femur pain with cold rainy weather; right knee 
pain only with stairs at the inferior portion of the patella.

According to an April 1998 VA x-ray report, the veteran was 
diagnosed with a status post fracture of the mid-femoral 
shaft with subsequent healing, a benign stable lesion since 
1994, and degenerative changes of the femur and the right 
hip.

In September 1999 the veteran appeared before the undersigned 
at the RO and provided testimony. He explained that he limped 
as a result of his right hip and right knee disorders.  He 
would experience right hip pain after walking or sitting for 
long periods of time.  He received pain relief medication 
from VA but no other treatment; the medication made him 
nauseous.  The veteran is a supervisory computer specialist 
and his job duties required trouble-shooting problems with 
the system.  In other words, his job duties required him to 
get up and down all day long.  He reported that the scar on 
his right knee was tender and it bothered him.  Climbing 
stairs was difficult for him and he could not lift objects 
over ten pounds.  He reported that his right knee had never 
given out on him, but he would feel a pain similar to that of 
a toothache.  He further indicated that it was hard to keep a 
job in his field of computers because he had to lift 
computers and walk around throughout the day in order to 
repair or trouble shoot any problems.  

According to a June 2001 VA fee basis examination report, the 
veteran complained of pain, weakness, and stiffness in his 
right knee and hip with pain when he walked long distances or 
lifted over 10 pounds.  Walking long distances resulted in 
right hip pain.  He reported that he used aspirin.  He 
disclosed that he was unable to lift computers at work.  He 
denied any problems in the muscles or difficulty moving his 
joints.  

Physical examination revealed that there were no gross signs 
of leg length inequality.  Measurement of the leg lengths 
from the anterior superior iliac spine to where the medical 
malleolus begins was somewhat difficult because of his 
obesity; the measurements appeared to be basically the same.  
There was no deformity.  The right hip had flexion to 120 
degrees compared to the left, which was to 140 degrees.  His 
right knee had full extension and full flexion.  The knee was 
stable and there was no warmth, redness, or swelling.  The 
scar below his knee was transverse, well healed, non-tender, 
and was approximately four inches long.  There were two 
punctate pinhole type scars from the skeletal traction pin 
just below this.  X-ray studies revealed that the hip had 
mild but definite osteoarthritis.  He had a fractured femur 
that was segmental.  It was very well healed with probably 10 
or 15 degrees of valgus angulation, which was probably the 
source of his current problems in addition to the fracture 
itself.  His knee showed relatively mild but definite 
osteoarthritic changes.  The diagnosis was status post-
fractured femur with concomitant mild but definite 
osteoarthritis of his hip and knee.

The examiner elaborated that the veteran's arthritic knee and 
the arthritic hip, although mild, caused problems.  The 
examiner felt, given the veteran's history of trauma, that it 
was reasonable to say that the osteoarthritis of his hip and 
knee would be related to his fracture.  In addition, the 
examiner noted that the veteran gave a questionable history 
of dislocating his hip.  The nature of the veteran's fracture 
was such that a dislocation of his hip would have been quite 
unusual in that the forces were dissipated at the fracture 
and did not carry through to the hip.  Also, they could not 
have treated him the way they did with just a skeletal 
traction pin if his hip had been dislocated.  There was no 
evidence that it was either in the records, his history, the 
nature of the problem, or his current findings.  

The range of motion studies revealed that the veteran's right 
hip had flexion to 120 degrees, extension from zero to 30 
degrees, adduction from zero to 25 degrees, abduction from 
zero to 45 degrees, external rotation from zero to 60 
degrees, and interior rotation from zero to 40 degrees.  The 
veteran's right knee had normal range of motion with flexion 
to 140 degrees and extension to zero degrees.

IV.  Right hip

During service the veteran was involved in a car accident 
which resulted in a fractured right femur.  The Board has 
considered the issues raised by the Court in Fenderson and 
whether staged ratings should be assigned.  Given, however, 
that this is not an original claim, (the veteran's original 
claim was granted by the RO in July 1995) the Board finds 
that Fenderson does not apply.

The veteran's service connected right hip disability is 
presently rated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2001) regarding impairment of 
the femur.  A 30 percent evaluation is warranted for malunion 
of the femur, with marked knee or hip disability.  A 60 
percent evaluation is warranted for both fracture of surgical 
neck of the femur, with false joint or with nonunion of the 
femur, without loose motion, weight bearing preserved with 
aid of brace. 38 C.F.R. § 4.71a, Diagnostic Code 5255.

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's right hip disability 
under Diagnostic Code 5255 because the evidence does not more 
nearly approximate the criteria for a 60 percent rating.  In 
other words, as noted above in the factual background 
section, there is no evidence of a fracture of the surgical 
neck of the right femur, with false joint or with nonunion of 
the femur, without loose motion, with weight bearing 
preserved with aid of brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  Therefore, a rating in excess of 30 percent 
pursuant to Diagnostic Code 5255 is not warranted.  

Further, 38 C.F.R. § 4.71a, Diagnostic Code 5275, 
contemplating shortening of the lower extremity, is 
inapplicable as regulations provide that such shall not be 
combined with other ratings for fracture or faulty union in 
the same extremity, as in the instant case.  According to the 
recent June 2001 VA fee basis examination report, measurement 
of the leg lengths from the anterior superior iliac spine to 
where the medical malleolus begins was somewhat difficult 
because of the veteran's obesity.  Nevertheless, the examiner 
noted that the measurements appeared to be basically the same 
and there was no deformity.  According to an April 1998 VA 
examination report, the veteran's right leg was assessed as 
one inch shorter than the left.  Even if the Board accepts 
that the veteran's right leg is one inch shorter than the 
left based on the April 1998 VA examination report, pursuant 
to Diagnostic Code 5275, this evidence fails to support a 10 
percent rating. 

Regulations also provide for disability ratings based on 
arthritis due to trauma if such is substantiated by x-ray 
findings.  Such arthritis is rated under the criteria for 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides for an evaluation based on 
limitation of motion of the affected part.  

Limitation of motion pertinent to the hip is provided for 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 
(2001).  Under Diagnostic Code 5251 for limitation of 
extension of the thigh, extension limited to 5 degrees 
warrants a maximum 10 percent rating. Diagnostic Code 5251 
for limitation of abduction of the thigh does not apply to 
this case because it does not provide for a rating in excess 
of 30 percent.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, flexion limited to 10 degrees warrants a 40 percent 
rating.  VA regulations define normal range of motion for the 
hip as flexion from zero to 125 degrees and abduction from 
zero to 45 degrees.  38 C.F.R. § 4.71 (2001).  The Board 
finds that a rating in excess of 30 percent is not warranted 
under Diagnostic Code 5252 because the evidence of record 
does not meet the criteria for a 40 percent rating.  In other 
words, there is no recent competent evidence of record that 
shows that the veteran experiences limited flexion of the 
right thigh to 10 degrees.  The range of motion studies on 
the June 2001 VA fee basis examination report revealed that 
the veteran's right hip had flexion to 120 degrees, extension 
from zero to 30 degrees, adduction from zero to 25 degrees, 
abduction from zero to 45 degrees, external rotation from 
zero to 60 degrees, and interior rotation from zero to 40 
degrees.  In order to warrant a 40 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 10 degrees, which was not the case.

Diagnostic Code 5253 for limitation of abduction of the thigh 
does not apply to this case because it does not provide for a 
rating in excess of 30 percent.  Similarly, Diagnostic Code 
5254 does not apply to this case because there is no evidence 
of a flail joint of the right hip.  He has consistently shown 
some range of motion of the hip. Therefore, Diagnostic Codes 
5250 and 5254 are not applicable in this case. A rating 
greater than 30 percent is not available under Diagnostic 
Codes 5251 (limitation of extension of the thigh) and 5253 
(impairment of the thigh) so application of these diagnostic 
codes is also not in order.

Further, separate evaluations under Diagnostic Codes 5251, 
5252, and 5253 are not appropriate because of the rule 
against pyramiding. 38 C.F.R. § 4.14 (2001).  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  See Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  
The 30 percent disability rating assigned under Diagnostic 
Code 5255 for a marked hip disability contemplates limitation 
of motion of the right hip. See VAOPGCPREC 23-97 (July 1, 
1997).

Although pyramiding is not permitted under 38 C.F.R. § 4.14, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes. The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14.  In 
determining the correct ratings to be assigned, the Board 
keeps the provisions of Esteban in mind.

With regard to scarring, 38 C.F.R. § 4.118, Diagnostic Code 
7819 pertains to benign new growths and provides that such 
are to be rated as scars, disfigurement, etc. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 provide for a maximum 10 
percent rating for superficial scars that are poorly 
nourished, with repeated ulceration, or that are tender and 
painful on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, scars may also be rated on limitation 
of function of the part affected.

Further, the evidence reflects that the scars are well 
healed.  There is no evidence of adherence.  According to the 
VA medical examinations of record, there are no objective 
signs of tenderness such that a separately assigned 10 
percent rating is appropriately assignable, and any 
functional impairment associated with the scarring is 
contemplated by the 30 percent now in effect.  See Diagnostic 
Code 7805.  As noted previously, the veteran's limitation of 
motion is not sufficient to warrant ratings in excess of 30 
percent under Diagnostic Codes 5251, 5252, or 5253.

The Board has also considered limitations imposed by pain.  
DeLuca, 8 Vet. App. 202.  The evidence of record provides a 
consistent history of painful hip motion.  The veteran 
reported that he experiences tiredness and constant right hip 
pain that interferes with his daily activities, including 
lifting, climbing stairs, walking, bending, and sitting.  He 
takes medication for pain and has a cane.  He testified that 
he was employed full time working with computers.  However, 
at his hearing in September 1999 he indicated that he had 
been forced to leave several jobs because his right hip 
prevented him from performing his job, although he was 
currently employed.  His current position required standing, 
walking, lifting, and climbing. 

The medical evidence supports the veteran's contention that 
he has limitation of function of the right hip due to pain.  
However, this impairment is contemplated by the assignment of 
a 30 percent disability rating for marked hip disability; the 
symptomatology does not approximate a higher schedular rating 
assigned for fracture of the surgical neck, nonunion of the 
femur, or limitation of flexion of the thigh to 10 degrees.  
Any pain affecting function of the hip is not shown to a 
degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Based on the medical evidence, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his right hip condition.  His overall disability 
attributable to the right hip condition is of a marked 
degree.  It is on this basis that the veteran's 30 percent 
rating is supportable.  Any additional disability rating for 
painful motion, beyond that already granted by the RO, is not 
warranted.  There is no reasonable doubt on this matter that 
could be resolved in the veteran's favor.

V.  Right knee

The veteran's service connected right knee disability with 
scar is presently rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2001) regarding 
impairment of the femur.  A 10 percent evaluation is 
warranted for malunion of the femur, with slight knee or hip 
disability.  A 20 percent evaluation is warranted for 
moderate knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's right knee disability 
under Diagnostic Code 5255 because the evidence does not more 
nearly approximate the criteria for a 20 percent rating.  The 
evidence of record does not show more than slight impairment 
of the right knee.  For example, according to the June 2001 
VA fee basis examination report, the veteran's right knee had 
normal range of motion with flexion to 140 degrees and 
extension to zero degrees.

Regulations also provide for disability ratings based on 
arthritis due to trauma if such is substantiated by x-ray 
findings.  Such arthritis is rated under the criteria for 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides for an evaluation based on 
limitation of motion of the affected part.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
disability evaluation is available for flexion of a leg 
limited to 45 degrees; a 20 percent evaluation is available 
where flexion is limited to 30 degrees.  Diagnostic Code 5261 
provides a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.

In this case, a rating in excess of 10 percent is not 
warranted because the evidence shows that the veteran's right 
knee has flexion greater than 30 degrees and extension 
greater that 15 degrees.  Diagnostic Codes 5260, 5261.  In 
fact, according to the June 2001 VA fee basis examination 
report, the veteran's right knee had normal range of motion 
with flexion to 140 degrees and extension to zero degrees, 
the evidence has not demonstrated any limitation of motion, 
so there is no limitation of motion sufficient to warrant a 
compensable evaluation.  As the veteran's limitation of 
motion is not compensable without consideration of pain, it 
is clear that the 10 percent evaluation currently assigned 
includes evaluation of pain. Moreover, functional impairment 
due to pain does not warrant a rating in excess of 10 percent 
because there is no competent evidence or other objective 
pathology to justify an increased rating under 38 C.F.R. 
§§ 4.40, and 4.45.  Thus, a rating in excess of 10 percent is 
not warranted. 38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether an initial evaluation in 
excess of 10 percent might be warranted under some other 
appropriate diagnostic code.  When a knee is symptomatic 
following removal of the semilunar cartilage, a 10 percent 
evaluation may be assigned under Diagnostic Code 5259.  38 
C.F.R. § 4.71a, Diagnostic Code 5259.  When a 10 percent 
evaluation is assigned under this diagnostic code, 
consideration of pain is included, and pain cannot be 
considered to warrant an evaluation in excess of 10 percent.  
Because the appellant is already assigned a 10 percent 
evaluation for his right disability, a higher schedular 
evaluation is not assignable under Diagnostic Code 5259.

There is no evidence suggesting that there was instability, 
subluxation, or ankylosis of the right knee.  Furthermore, 
the veteran testified in September 1999 that he did not 
experience right knee instability.  Therefore, the Board 
finds that there is no objective evidence that might warrant 
a separate rating under Diagnostic Codes 5256 or 5257.  38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2001).

Given that the veteran's residual scar of the right knee has 
been described in the medical evidence of record as well 
healed and asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this does not provide a 
basis for an evaluation in excess of 10 percent.  See also 
Esteban, 6 Vet. App. at 261.

VI.  Conclusion

The Board has considered the September 1999 hearing testimony 
provided by the veteran before the undersigned, as well as 
his written statements of record, but finds that this 
favorable evidence is outweighed by the evidence discussed 
above.  It is also important to note that where the 
determinative issue involves a medical opinion, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In other words, as a lay person 
untrained in the fields of medicine, the veteran is not a 
medical expert and, therefore, is not competent to render 
medical opinions.  The Board had taken the veteran's 
complaints and description of his symptoms into account, but 
finds that his opinions as to the increased severity of his 
disabilities are outweighed by the objective medical evidence 
that shows that the criteria for higher ratings than those 
currently assigned are not met.

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1) (2001).  However, the basis for an 
extra-schedular evaluation for the service-connected 
disorders of the veteran's right hip or the right knee has 
not been shown.  In other words, the record does not 
demonstrate, nor has the veteran advanced contentions 
indicative of periods of hospitalization or a marked 
interference with employment.  Although the veteran reported 
that his disabilities interfere with his ability to work, he 
has not provided any objective corroborating evidence that 
shows that he has missed or been terminated from employment 
as a result of his service-connected right hip and/or right 
knee disabilities.  Thus, the veteran's disabilities, by 
themselves, do not pose such an unusual disability picture as 
to render impractical the application of the regular 
schedular standards.

Because the preponderance of the evidence is against ratings 
in excess of 30 percent for the right hip and 10 percent for 
the right knee, the benefit of the doubt doctrine is not for 
application in this regard.  38 C.F.R. § 3.102 (2001).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for residuals of 
fracture, right femur, with hip disability and shortening of 
extremity, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an initial evaluation for right knee 
disability, residual of fracture of right femur, with 
degenerative changes and scar, currently evaluated as 10 
percent disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

